Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 1-2 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 10714853 B2 hereinafter Saito) in view of Baek et al. (US 2009/0057880 A1 hereinafter Baek).
Regarding claim 1, Saito discloses, Fig.10, a substrate (12) that has first surface and a second surface facing each other (top and bottom surface of 12) ; a memory controller (14) and a nonvolatile memory device (13) that are on the first surface (13 and 14 are laid on board 12; col.4:line 1-10); a plurality of functional terminals on the second surface (see 400 in Fig.10); wherein the functional terminals include first-row functional terminals (see first top row 431-438), second-row function terminals ( see row 440-448 in Fig.10); and third-row functional terminals (see R31), wherein at least one of the first row functional terminals  at least one of the second-row functional terminals, and a at least one of the third-row functional terminals are electrically connected to the memory controller or the non-volatile memory device ( R31, 440-448 and 431-438 are connected to 14).
Saito is silent with respect to a plurality of thermal terminals, wherein the thermal terminals are not electrically connected to the memory controller or the nonvolatile memory device.
In the field of endeavor of semiconductor card devices (see para 0009 of Baek), Baek discloses, a plurality of thermal terminals (110e; Fig.7) on a surface (105; Fig.7), wherein the thermal terminals are not electrically connected to the semiconductor device (110e which performs the same functions as 110 in Fig.1 are not connected semiconductor components that are mounted on the substrate 105; para 0043).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Baek to modify the second surface of the substrate of Saito in order to discharge heat from the semiconductor device (para 0048 of Baek). 

Regarding claim 2, Saito discloses wherein the substrate includes an insertion edge (34;Fig.10), a first edge (35), and a second edge (33), the first and second edges being adjacent to the insertion edge and spaced apart from each other (see Fig.10), the first-row functional terminals (431-438) are spaced apart from the insertion edge (see 400), the first-row functional terminals including a first power terminal (434; para 0094) and a plurality of first data terminals (437 and 438), the second-row functional terminals are farther away from the insertion edge than the first-row functional terminals (see second row 440-448), the second-row functional terminals including a second power terminal (440) and a plurality of second data terminals (446 and 447; para 0096).
Regarding claim 18, Saito discloses: a substrate (12) that has a first surface and a second surface facing each other; a memory controller (13) and a nonvolatile memory device (14)  that are on the first surface; 328836S-1619 (11-291400-US) a plurality of functional terminals (see 400) on the second surface;  , wherein the functional terminals include first-row functional terminals (431-438)  include a first power terminal (434), second-row functional terminals (440-448) including a second power terminal (440), and third-row functional terminals (R31) including a third power terminal adjacent to a first edge of the card-type SSD, wherein a pad terminal (see R41) closest to the first edge is farther from the first edge than each of the first, second and third power terminals (R41 is the farthest from edge 34).
Saito is silent with respect to a plurality of thermal terminals on the second surface and the third-row functional terminals including a third power terminal adjacent to a first edge of the card-type SSD.
In the field of endeavor of semiconductor card devices (see para 0009 of Baek), Baek discloses a plurality of thermal terminals (110e; Fig.7) a surface (see 105).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Baek to modify the row of 
Saito discloses in Fig.3, a third power source terminal can be used as one of the terminals (see 424 and 425).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the terminals in R31 of Saito to have a power terminal to it in order to provide additional access points to power for the controller and memory in order to perform more complex operations.
Regarding claim 19,  a modified Saito wherein the first, second and third power terminals are linearly arranged (see first second and third rows arranged linearly left to right).  
Regarding claim 20,  a modified Saito discloses: wherein the thermal terminals are arranged in a row (see R41).
 

Allowable Subject Matter
	Claims 3-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
Regarding claim 3 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein at least one of the thermal terminals overlaps the memory controller or the nonvolatile memory device” in combination with the remaining limitations of the claim 1. 
Regarding claim 4 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the thermal terminals include gold (Au)   ” in combination with the remaining limitations of the claim 1. 
Regarding claim 5 and 10 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the thermal terminals include first-row thermal terminals and second-row thermal terminals, wherein the first-row thermal terminals are farther away from the insertion edge than the third-row functional terminals, wherein the second-row thermal terminals are farther away from the insertion edge than the first-row thermal terminals, and wherein one of the first-row thermal terminals and one of the second-row thermal terminals closest to the first edge are linearly arranged along the first edge and are not linearly aligned with the first, second, or third power terminal” in combination with the remaining limitations of the claim 1 and 2. 
Regarding claim 6 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein a size of each of the thermal terminals is less than a size of each of the first, second, and third power terminals.  ” in combination with the remaining limitations of the claim 1. 
Regarding claim 7 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the insertion edge extends in a first direction, the first and second edges extend in a second direction perpendicular to the first direction, the thermal terminals have substantially the 
Regarding claim 8-9 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the first data terminals include a pair of first data input terminals, a pair of first data output terminals, a pair of second data input terminals, and a pair of second data output terminals, and the second data terminals include a pair of third data input terminals, a pair of third data output terminals, a pair of fourth data input terminals, and a pair of fourth data Output terminals.  ” in combination with the remaining limitations of the claim 1. 

Regarding claim 11-17 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" thermal terminals that are on a surface of the substrate and wherein one of the thermal terminals that is adjacent to the first edge is not linearly arranged along the second direction with the first, second, or third power terminal the third-row functional terminals including a third power terminal and a plurality of command terminals" and “wherein the first, second, and third power terminals are adjacent to the first edge” in combination with the remaining limitations of the claim 11. 
  
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferably
 
 
 

 

Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. xxx xxx and xxx
xxx teaches xxx. 
xxx. teaches xx.  
xxx teaches xxx


The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner 



/PETE T LEE/Primary Examiner, Art Unit 2848